[PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                            No. 08-14855                 ELEVENTH CIRCUIT
                                                             APRIL 8, 2009
                        Non-Argument Calendar
                                                          THOMAS K. KAHN
                      ________________________
                                                               CLERK

                   D. C. Docket No. 07-00357-CV-WS

MOBILE COUNTY WATER, SEWER
AND FIRE PROTECTION AUTHORITY, INC.,

                                               Plaintiff-Appellant,

                                 versus

MOBILE AREA WATER AND SEWER
SYSTEM, INC.,

                                               Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                             (April 8, 2009)



Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Mobile County Water, Sewer and Fire Protection Authority, Inc. (MoCo)

appeals the district court’s grant of summary judgment to Mobile Area Water and

Sewer System, Inc. (MAWSS). MoCo brought suit against MAWSS seeking

injunctive relief under federal and Alabama state antitrust laws. MAWSS moved

for summary judgment, arguing it was immune from liability under the doctrine of

state action immunity. MoCo filed a cross-motion for summary judgment on its

antitrust claims and contended MAWSS was not entitled to state action immunity.

      On July 23, 2008, the district court granted MAWSS’s motion for summary

judgment and denied MoCo’s motion for summary judgment. The court

concluded the principles of state action immunity barred MoCo’s antitrust claims

against MAWSS because MAWSS’s challenged conduct followed a clearly

articulated and affirmatively expressed state policy. Specifically, the court found

MAWSS’s conduct was authorized by the Alabama legislature and its

anticompetitive effect was a foreseeable result of this authorization. After

reviewing the record and the parties’ briefs, we agree MAWSS is entitled to state

action immunity and affirm for the reasons stated in the district court’s well-

reasoned order, which is published at 567 F. Supp. 2d 1342 (S.D. Ala. 2008).

      AFFIRMED.




                                          2